97 F.3d 1456
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Claudette CARR;  Charles A. Dearborn, Appellants,v.WOODBURY COUNTY JUVENILE DETENTION CENTER;  Woodbury County,a Municipality and Governmental Agency, Appellees.
No. 96-1281.
United States Court of Appeals, Eighth Circuit.
Submitted Aug. 22, 1996.Filed Sept. 3, 1996.

Before FAGG, WOLLMAN and MURPHY, Circuit Judges.

PER CURIAM

1
Claudette Carr and Charles Dearborn appeal the district court's1 order denying their motion for a new trial in their employment discrimination action.  Having carefully reviewed the record and the parties' briefs, we conclude that no error of law appears and that an extended opinion is unwarranted.


2
Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Mark W. Bennett, United States District Judge for the Northern District of Iowa